IN THE SUPREME COURT OF TEXAS

                                 No. 07-0119

                   IN RE  BP PRODUCTS NORTH AMERICA, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion to stay  deposition,  filed  February
14, 2007, is granted.   The order dated October 11, 2006, in Cause  No.  05-
CV0337-A, styled In re  Texas City Explosion, in the  212th  District  Court
of Galveston County, Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this February 22, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk